Exhibit 99.2 INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) (Stated in thousands of Canadian dollars) March 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Income tax recoverable Inventory Total current assets Non-current assets: Income tax recoverable Property, plant and equipment Intangibles Goodwill Total non-current assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income tax payable Total current liabilities Non-current liabilities: Share based compensation (Note 6) Provisions and other Long-term debt (Note 3) Deferred tax liabilities Total non-current liabilities Shareholders’ equity: Shareholders’ capital (Note 4) Contributed surplus Retained earnings Accumulated other comprehensive income (Note 5) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to interim consolidated financial statements. INTERIM CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars, except per shareamounts) Revenue $ $ Expenses: Operating General and administrative Earnings before income taxes, finance charges, foreign exchange and depreciation and amortization Depreciation and amortization Operating earnings Foreign exchange ) ) Finance charges (Note 7) Earnings before income taxes Income taxes: Current Deferred Net earnings $ $ Earnings per share: (Note 8) Basic $ $ Diluted $ $ See accompanying notes to interim consolidated financial statements. INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars) Net earnings $ $ Unrealized gain on translation of assets and liabilities of operations denominated in foreign currency Foreign exchange loss on net investment hedge with U.S. denominated debt, net of tax ) ) Comprehensive income $ $ See accompanying notes to interim consolidated financial statements. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings $ $ Adjustments for: Long-term compensation plans Depreciation and amortization Foreign exchange ) ) Finance charges Income taxes Other Income taxes paid ) ) Income taxes recovered 12 Interest paid ) ) Interest received Funds provided by operations Changes in non-cash working capital balances ) Investments: Purchase of property, plant and equipment ) ) Proceeds on sale of property, plant and equipment Changes in non-cash working capital balances ) Financing: Repayment of long-term debt – ) Debt amendment fees ) – Dividends paid ) ) Issuance of common shares on the exercise of options – ) ) Effect of exchange rate changes on cash and cash equivalents Increase (decrease)in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to interim consolidated financial statements. INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive income (Note 5) Retained earnings Total equity Balance at January 1, 2015 $ Net earnings for the period – – – Other comprehensive income for the period – – – Dividends – – – ) ) Share based compensation expense (Note 6) – – – Balance at March 31, 2015 $ (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive income (loss) Retained earnings Total equity Balance at January 1, 2014 $ $ $ ) $ $ Net earnings for the period – – – Other comprehensive income for the period – – – Dividends – – – ) ) Share options exercised ) – – Share based compensation expense (Note 6) – – – Balance at March 31, 2014 $ See accompanying notes to interim consolidated financial statements. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts are stated in thousands of Canadian dollars except share numbers and per share amounts) NOTE 1. DESCRIPTION OF BUSINESS Precision Drilling Corporation (“Precision” or the “Corporation”) is incorporated under the laws of the Province of Alberta, Canada and is a provider of contract drilling and completion and production services primarily to oil and natural gas exploration and production companies in Canada, the United States and certain international locations. The address of the registered office is Suite 800, 525 - 8th Avenue S.W., Calgary, Alberta, Canada, T2P 1G1. NOTE 2. BASIS OF PRESENTATION (a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34, Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board and interpretations of the International Financial Reporting Interpretations Committee.The condensed consolidated interim financial statements do not include all of the information required for full annual financial statements and should be read in conjunction with the consolidated financial statements of the Corporation as at and for the year ended December 31, 2014. These condensed consolidated interim financial statements were prepared using accounting policies and methods of their application consistent with those used in the preparation of the Corporation’s consolidated audited annual financial statements for the year ended December 31, 2014. These condensed consolidated interim financial statements were approved by the Board of Directors on April 24, 2015. (b) Seasonality Precision has operations that are carried on in Canada which represent approximately 44% (2014 - 46%) of equipment. The timing of freeze up and spring break-up affects the ability to move equipment in and out of these areas. As a result, late March through May is traditionally Precision’s slowest time in this region. consolidated total assets as at March 31, 2015 and 42% (2014 - 54%) of consolidated revenue for the three months ended March 31, 2015. The ability to move heavy equipment in Canadian oil and natural gas fields is dependent on weather conditions. As warm weather returns in the spring, the winter's frost comes out of the ground rendering many secondary roads incapable of supporting the weight of heavy equipment until they have thoroughly dried out. The duration of this “spring break-up” has a direct impact on Precision’s activity levels. In addition, many exploration and production areas in northern Canada are accessible only in winter months when the ground is frozen hard enough to support NOTE 3. LONG-TERM DEBT March 31, December 31, Secured revolving credit facility $
